Citation Nr: 1708545	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  08-29 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 2003 to January 2005.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In December 2012, July 2013, and April 2016, the Board remanded the Veteran's claims for additional development; the appeal has since returned for further appellate review.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability for VA compensation purposes.

2.  Resolving all reasonable doubt in his favor, the Veteran's left ear hearing loss is etiologically related to his noise exposure during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

With respect to the claim for service connection for left ear hearing loss, as the Board is granting the full benefit sought on appeal, no further discussion is necessary concerning VCAA compliance.

With respect  to the claim for service connection for right ear hearing loss, VA's duty to notify was accomplished in a November 2009 letter.  With respect to the duty to assist, the Veteran's service treatment records and post-service treatment records, including VA treatment records, as associated with the claims file.  He was also provided with a VA examinations in August 2006 and February 2013.  While the February 2013 VA examination results are now more than four years old, there is nothing in the record to suggests that the Veteran's right ear hearing acuity has worsened since the examination, and the mere passage of time is insufficient to trigger VA's duty to order a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Moreover, lay statements in support of his claim, including his March 2012 testimony before the undersigned Veterans Law Judge, are associated with the record.

With regard to the Board's April 2016 remand directives, no further action is necessary to ensure substantial compliance as such would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

The Veteran has not been alleged that VA failed to fulfill its duty notify or assist in the development of his claim, nor has he identified any outstanding VA or non-VA treatment records pertinent to his appeal.  Furthermore, review of the record fails to reveal any other deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, and he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).




II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he suffers from bilateral hearing loss as a direct result of his military service.  Specifically, during his March 2012 hearing, the Veteran testified that he was exposed to hazardous noise in the form of regular gunfire and artillery fire.  See March 2012 Hearing Transcript, pg. 20.  He stated that he would participate in "Shock and Awe" displays for the public during which objects were blown up.  Id.  He also testified that, while he was given hearing protection sometimes, it was not always available, and he would have to perform his duties without it.  Id.  He stated that when exposed to hazardous noise, he would experience problems for a day or two, but that his problems would eventually subside.  Id. at pg. 21.  

The Veteran's DD-214 reflects that his military occupational specialty was a Basic Marine.  Moreover, the Board notes that a September 2004 service treatment record noted that he was routinely exposed to noise.  Given that he is competent to report in-service noise exposure, as well as the September 2004 service treatment record, the Board finds that in-service noise exposure is established by the record.  See 38 U.S.C.A. § 1154 (West 2014).

Right Ear Hearing Loss

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies are 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board also notes that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran's service treatment records contain a number of audiometric test results beginning in April 2003 and ending in September 2004.  His April 2003 entrance examination revealed right ear puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
5
5
0
0

A July 2003 examination conducted for the purposes of establishing a reference prior to his initial duty in hazardous noise areas revealed right ear puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
-10
5
0
-10
0

A September 2004 examination revealed right ear puretone thresholds, in decibels, as follows:
HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
15
10
10

A second September 2004 examination revealed right ear puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
5
15
5
10

Along with his May 2006 claim, the Veteran submitted a July 2005 audiogram that revealed right ear puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
0
0
0

In connection with his claim for service connection, the Veteran underwent two VA examinations in August 2006 and February 2013.  The August 2006 VA examination revealed right ear puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
5
0
5

The Veteran's speech discrimination using the Maryland CNC word list was 100 percent in the right ear.  He was diagnosed with hearing within normal limits in the right ear.

The February 2013 VA examination revealed right ear puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
10
5
15

The Veteran's speech discrimination using the Maryland CNC word list was 100 percent in the right ear.  The Veteran was diagnosed with hearing within normal limits in the right ear.

Based on the foregoing audiometric results, the Board finds that service connection for right ear hearing loss cannot be established as the record fails to demonstrate that the Veteran's right ear hearing loss manifested to the level of a hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  Specifically, his right ear auditory thresholds in any of the frequencies (500, 1000, 2000, 3000, 4000) has never been 40 Hertz or greater; the auditory thresholds for at least three of the five frequencies has never been 26 decibels or greater; and his speech recognition scores using the Maryland CNC word list has never been less than 94 percent.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the evidence, or lack thereof, indicates that the Veteran does not have a current right ear hearing loss disability pursuant to 38 C.F.R. § 3.385, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board acknowledges that the Veteran believes that he has a current right ear hearing loss disability; however, as for these assertions, the Board finds that such assertions do not provide probative evidence in support of the claim.  The medical matter of the diagnosis of right ear hearing loss is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the diagnosis of right ear hearing loss is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  The Veteran is not shown to be other than a layperson without appropriate training and expertise to diagnose a right ear hearing loss disability pursuant to VA regulations.  Hence, such lay assertions as to a diagnosis of bilateral hearing loss have no probative value.  In the absence of a current disability, service connection for right ear hearing loss may not be granted.  See Brammer, supra.

Therefore, the Board finds that service connection for right ear hearing loss is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the Veteran's claim for this disability.  As such, that doctrine is not applicable, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Left Ear Hearing Loss

Initially, with regard to the his in-service noise exposure discussed above, the Board finds that the Veteran has a left ear hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  Specifically, in connection with his May 2006 claim, he submitted a July 2005 audiogram that revealed left ear puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
30
30
35
45
40

Furthermore, the Veteran underwent a VA examination in August 2006 that revealed left ear puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
10
5
5
10
15

The Veteran's speech discrimination using the Maryland CNC word list was 92 percent in the left ear.  The examiner diagnosed the Veteran with normal hearing in the left ear.

Based on the July 2005 audiogram and the August 2006 VA examination, the Board finds that the element of a current left ear hearing loss disability as defined by VA is met.  See 38 C.F.R. § 3.385.  In this regard, the Board notes that the August 2006 VA examiner diagnosed the Veteran with normal hearing in the left ear; however, the examiner failed to address the 92 percent speech discrimination score in the left ear, as well as the July 2005 audiogram results.  Moreover, the February 2013 VA examiner also failed to address the August 2006 92 percent speech discrimination score in the left ear and the July 2005 audiogram results.  With regard to the May 2016 VA medical opinion, the Board notes that the examiner addressed both the July 2005 audiogram and the August 2006 VA examiner.  With regard to the July 2005 audiogram, the examiner stated that it was unclear whether the Veteran's hearing acuity was a result of prior cerumen impaction.  Furthermore, with regard to the August 2006 VA examination, the examiner stated that a performance intensity function was not performed on the left ear; however, review of the August 2006 VA examination does not clearly indicate that such testing was not performed, and the examiner indicated that the inter-test consistency for speech recognition was "good."

Although the May 2016 VA examiner questioned the etiology of the left ear hearing loss demonstrated on the July 2005 audiogram and the August 2006 VA examination, and even though the February 2013 VA examination failed to demonstrate a left ear hearing loss disability according to 38 C.F.R. § 3.385, the Board nevertheless finds that, in accordance with the Court's holdings in McClain and Romanowsky, the Veteran has a currently left ear hearing loss disability for the purposes of the present appeal.  Therefore, the remaining question is whether or not the Veteran's left ear hearing loss disability is related to his military service noise exposure.

As noted in the July 2013 and April 2016 remands, the question as to whether the Veteran was sound at entrance to active duty and whether his left ear hearing loss preexisted his military service has been raised.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In order to demonstrate that the condition clearly and unmistakably preexisted service and was not aggravated by service, the evidence must be undebatable.  Quirin, 22Vet. App. at 396 (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).

The Veteran's April 2003 entrance examination revealed left ear puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
6000
LEFT
10
10
10
10
15
30

A July 2003 examination conducted for the purposes of establishing a reference prior to his initial duty in hazardous noise areas revealed right ear puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
6000
LEFT
10
5
5
5
0
-5

Recently, the Court has held that a "defect" for the purposes of the presumption of soundness does not encompass a level of hearing impairment that is not considered a "disability" under 38 C.F.R. § 3.385.  See McKinney v. McDonald, 28 Vet. App. 15, 28 (2016).  Therefore, because the Veteran's left ear hearing acuity did not meet the VA definition of a hearing loss disability under 38 C.F.R. § 3.385 during his April 2003 entrance examination, the Board finds that left ear hearing loss was not "noted" on his April 2003 entrance examination, and the Veteran is presumed to have been sound upon entrance.  

Furthermore, as will be discussed, the Board finds that a left ear hearing loss disability did not clearly and unmistakably preexist the Veteran's military service, and the presumption of soundness has not been rebutted.  

The Board notes the April 2003 entrance examination demonstrating some level of hearing loss at 6000 Hertz in accordance with the Court's holding in Hensley.  The March 2009 VA examiner relied upon the April 2003 audiogram result to show that the Veteran's left ear hearing loss preexisted his service.  The February 2013 VA examiner indicated that the April 2003 revealed mild hearing loss at 6000 Hertz, but concluded that these results suggested "an abnormal variant that probably did not reflect the patient's true threshold given the preponderance of normal audiograms since that time."  The May 2016 VA examiner noted that the April 2003 audiogram demonstrated mild hearing loss in the left ear.  The examiner also noted that, based on subsequent examinations, the left ear hearing loss did not persist.

The evidence fails to demonstrate that the Veteran's left ear hearing loss clearly and unmistakably preexisted him military service.  In this regard, while the April 2003 audiogram demonstrated an auditory threshold of 30 decibels at 6000 Hertz, as noted above, this result does did not rise to the level of a hearing loss disability as contemplated by 38 C.F.R. § 3.385.  See McKinney , supra.  There is no other evidence of record which indicated that his hearing acuity met the standards of 38 C.F.R. § 3.385 prior to his entrance to service, and the February 2013 explicitly found that the April 2003 was likely abnormal given his subsequent audiograms which fails to reveal similar results.  Therefore, the Board finds that VA cannot rebut the presumption of soundness, and the remaining question is whether there is a nexus between the Veteran's left ear hearing loss and his in-service noise exposure.

In addition to the general elements for service connection noted above, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as organic disease of the nervous system like hearing loss, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, unless clearly attributable to intercurrent causes or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's September 2004 discharge examination revealed left ear puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
15
10
10
10
15

An October 2004 service treatment record noted that the Veteran suffered from bilateral cerumen impaction.  The treatment record also noted a bilateral hearing shift possibly related to the cerumen impaction.

Based upon the evidence of record, the Board finds that service connection for left ear hearing loss is warranted under 38 C.F.R. § 3.303(b).  While the July 2005 audiogram fails to demonstrate a left ear hearing loss to a compensable degree under 38 C.F.R. § 4.85 (2016), it nevertheless demonstrated a hearing loss disability in accordance with VA definition of a hearing loss disability under 38 C.F.R. § 3.385.  Because the Veteran was discharged in January 2005, a left ear hearing loss disability was manifested within one year, the presumptive period for chronic diseases.  See 38 C.F.R. § 3.307(a)(3).  Furthermore, as noted above, the Veteran demonstrated a left ear hearing loss disability during his August 2006 VA examination.  Moreover, the Board finds that the Veteran's lay statements concerning the onset of his hearing problems as well as his continuity of symptoms are both competent and credible evidence of such.  Finally, with regard to the May 2016 VA examiner's opinion that the July 2005 audiogram results were possibly related to his cerumen impaction, the Board notes that such is not an intercurrent cause because that incident occurred during his active duty service, and there is nothing to clearly indicate that that Veteran's left ear hearing loss was affected by a caused following his active duty service.  

Because a chronic disability was demonstrated within one year of the Veteran's discharge, and because that same disability was manifest during the appeal period, the Board finds that his left ear hearing loss is related to his military service.  Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for right ear hearing loss disability is denied.

Service connection for left ear hearing loss disability is granted.


REMAND

In the July 2013 remand, the Board determined that entitlement to a TDIU had been raised in connection with the Veteran's current appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board noted that he had not been provided proper notice of how to substantiate a claim for a TDIU or given an opportunity to submit a formal claim for a TDIU.  The Board directed the AOJ to provide proper VCAA notice and to give the Veteran the opportunity to submit a formal claim.  Additionally, the Board ordered an examination that addressed the functional effects, both individually and combined, of all of his service-connected disabilities.

The AOJ sent the Veteran proper VCAA notice in August 2013.  To date, he has not submitted a formal claim for a TDIU.  Additionally, the Veteran underwent a VA examination in January 2014 that addressed the functional effects, both individually and combined, of all of his disabilities.

Despite AOJ's substantial compliance with the July 2013 remand directives, the Board finds that further action is nevertheless necessary with regard to entitlement to this claim.  Specifically, the Board notes that, in addition to decision above awarded service connection for left ear hearing loss, in a March 2015 rating decision, service connection was also established for an adjustment disorder with mixed features of anxiety and depression, as well as gastroesophageal reflux disease.  Thus, with the addition of service-connected disabilities, it is necessary to once again provide the Veteran the opportunity to submit a formal claim for a TDIU, and have his claim adjudicated within the context of the full picture of his service-connected disabilities.

On remand, the AOJ should associate with the record any outstanding VA treatment records that are not currently associated with the claims file.  Records dated through April 30, 2015, are currently of record.  Additionally, the Veteran should be given the opportunity to identify any outstanding pertinent records.

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA treatment records dated after April 30, 2015, with the Veteran's claims file.

2.  Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.
3.  Send the Veteran a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, and ask that he return it.

4.  If the Veteran submits a VA Form 21-8940, undertake any additional development necessitated by the information provided.

5.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


